DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on March 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2022.
Applicant’s election of Species A in the reply filed on March 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2022.
Applicant’s election of Species 3 in the reply filed on March 15, 2022 is acknowledged.  However, because this species could not be located in the prior art, this species requirement is withdrawn.  Claims 7-10 will all be examined on the merits.
For clarity, claims 1-12 and 14 will be examined on the merits and claims 13 and 15-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, group (2) of claim 1 begins by claiming a polyisoprene rubber but then in lines 10-12 changes to a high cis-polybutadiene rubber.  It is unclear which rubber is required by this particular rubber composition.  For the purpose of further examination, group (2) will be interpreted as referring to a synthetic polyisoprene rubber as the recitation begins.  This interpretation is also consistent with claim 8 which appears to further define this rubber.
Regarding claims 2-12 and 14, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thiele (US 2006/0142145) in view of Isitman et al. (US 2017/0166732).
Regarding claim 1, 3-6, 12 and 14, Thiele teaches a polybutadiene rubber that has a cis-1,4 content of 95.4% (¶963), an Mz molecular weight of 2,050,000 Da, and an Mz/Mn ratio of about 21 (calculated by Examiner) (¶998, Run 6).  Thiele also teaches that this rubber is used in rubber compositions for articles such as tires and shoes (includes the soles) (¶924).
Thiele does not teach that the rubber composition comprises at least 5 phr of an oil such as a soybean oil and at least 5 phr of a resin such as a hydrocarbon resin.  However, Isitman et al. teaches a rubber composition for use in tire treads (¶55) that comprises a polybutadiene rubber having a cis-1,4 content greater than 95% (¶9), from 5 to 25 phr of a processing oil such as soybean oil (¶20, 26), and from 25 to 45 phr of a resin such as a coumarone-indene resin, terpene polymer resin, styrene-alphamethylstyrene resin (hydrocarbon resin), terpene-phenol resin, and rosin derived resins (¶20, 28).  Thiele and Isitman et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tires that contain a high cis polybutadiene rubber.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add the oil and resin, as taught by Isitman et al., to the rubber, as taught by Thiele, and would have been motivated to do so in order to achieve the desired processability of the rubber composition.
Regarding claim 2, the oil is not a petroleum extender oil and there is no evidence that the rubber composition contains more than one transition temperature.  Even if more than one rubber are used, once blended, the composition will have one glass transition temperature.
Regarding claim 7, the polybutadiene rubber referenced above possesses all the claimed characteristics except for a cis-microstructure content of at least 96%.  However, the polybutadiene described in claim 1 (Run 6) has a cis microstructure of 95.4%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a polybutadiene with a cis microstructure content of at least 96% in a rubber composition, and would have been motivated to do so by a reasonable expectation of success in that a rubber with a cis microstructure content of 95.4% would possess similar properties to a rubber with a cis microstructure content of 96% when used in a rubber composition.  Further, Isitman et al. teaches that a polybutadiene to be used with the resin and oil it claims should have a cis microstructure content of 95% or greater.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thiele (US 2006/0142145) in view of Isitman et al. (US 2017/0166732) as applied to claim 1 above, and further in view of Denstaedt (US 2016/0297243).
	Thiele and Isitman et al. teach the rubber composition for a tire tread as set forth above.  Thiele does not teach that the tire has a structure of a generally toroidal-shaped carcass with an outer circumferential tread, two sidewalls, two spaced beads, at least one ply extending from bead to bead and sidewalls extending radially from and connecting said tread to said beads, wherein said tread is adapted to be ground-contacting.  However, Denstaedt teaches a tire that is comprised of a generally toroidal-shaped carcass with outer circumferential tread, two spaced beads, at least one ply extending from bead to bead, and sidewalls extending radially from and connecting said tread to said beads, wherein said tread is adapted to be ground-contacting (¶17).  Thiele, Isitman et al., and Denstaedt are analogous art because they are from the same field of endeavor, namely that of rubbers and rubber compositions for tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form a tire with the above structure, as taught by Denstaedt, from the rubber composition, as taught by Thiele and Isitman et al., and would have been motivated to do because this structure is the general structure of a standard tire and is well known in the art.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8-10 each describe a different rubber – either a high cis-polyisoprene, a solution styrene-butadiene rubber, or an emulsion styrene-butadiene rubber – each with a claimed Mz molecular weight and a claimed ratio of Mz molecular weight to number average molecular weight.  None of the prior art of record teaches or renders obvious these rubbers possessing these claimed characteristics.  Therefore, claims 8-10 contain allowable subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767